Citation Nr: 1212649	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  00-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left mandible, to include a dental disability.  

2.  Entitlement to service connection for a chronic skin rash, to include as secondary to a service connected disability, but to exclude residuals of folliculitis of the neck, to include acne of the face and neck.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression, to include as secondary to a service connected disability.  

4.  Entitlement to a compensable evaluation for bilateral hearing loss prior to July 14, 2009, and in excess of 10 percent after July 14, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1975 to April 1976. 

This matter comes to the Board of Veterans' Appeals  (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2000 rating decision denied entitlement to service connection for dental injury from service trauma (for dental treatment purposes).  A June 2000 rating decision denied entitlement to service connection for a skin rash and depression.  A March 2005 rating decision denied entitlement to a compensable evaluation for bilateral hearing loss.  

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in November 2009.  A transcript of the hearing is of record.   

In May 2001 the Board remanded the Veteran's claims of service connection for residuals of an injury to the left mandible, claimed as dental trauma, a chronic skin rash, and chronic depression for additional development.  In April 2010 the Board remanded the Veteran's current claims for additional development.  In April 2010 the Board also remanded a claim of service connection for tinnitus for additional development; service connection for tinnitus was subsequently granted by the RO in a November 2011 rating decision, with a 10 percent evaluation, effective July 14, 2009.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for tinnitus is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The November 2011 rating decision also granted the Veteran a 10 percent rating for bilateral hearing loss, effective July 14, 2009.  

The issues have been recharacterized to comport to the evidence of record and the development of the Veteran's claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the Veteran's residuals of an injury to the left mandible, to include a dental disability, is related to service.   

2.  A preponderance of the competent evidence is against a finding that the Veteran's chronic skin rash is related to service or is caused or aggravated by his residuals of folliculitis of the neck, to include acne of the face and neck.   

3.  There is no independent verification of a stressor in service to support a diagnosis of PTSD. 

4.  A preponderance of the competent evidence is against a finding that the Veteran's acquired psychiatric disability, to include PTSD and depression, is related to service or that it is caused or aggravated by a service connected disability. 

5.  Prior to July 14, 2009, audiometric testing results of record revealed Level III hearing acuity in the right ear and Level III hearing acuity in the left ear; after July 14, 2009, audiometric testing results of record reveal Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the left mandible, to include a dental disability, have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.381 (2011). 

2.  The criteria for service connection for chronic skin rash, to include as secondary to a service connected disability, but to exclude residuals of folliculitis of the neck to include acne of the face and neck, have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

4.  The criteria for a compensable evaluation for bilateral hearing loss prior to July 14, 2009, and in excess of 10 percent after July 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 1999, June 2001, May 2004, and July 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a March 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the nature and etiology of the claimed dental, skin, and psychiatric disabilities and the severity of the Veteran's hearing loss disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given an opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  This includes situations where a service-connected condition has chronically aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Dental Disability

The Veteran seeks service connection for residuals of an injury to the left mandible, to include a dental disability.  He testified at his November 2009 hearing that his dental disability is a result of an injury to his left mandible in 1975.  

Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

Following separation from service in April 1976, the first medical evidence of record indicating any treatment for, or diagnoses related to, a dental condition is a January 1993 Tennessee Department of Corrections dental examination noting that minor dental attention was required.  January 1993 Department of Corrections records note that the Veteran was examined in May 1993, and was given partial dentures.  

A September 2004 VA examination report notes that the Veteran is in the process of having dentures constructed for missing teeth.  There was no limitation of inner incisor range and no residuals of his claimed trauma during service.  

Finally, a May 2010 VA dental examination report notes that throughout the years following military service the Veteran had teeth extracted.     

Therefore, the competent evidence of record shows that the Veteran currently has a dental disability.  

The Veteran's STRs reveal that in November 1975, he hit his left mandible against a rifle butt and complained of pain on opening his mouth.  He had a small laceration and was treated.  X-rays were negative.  A January 1976 examination report notes that clinical evaluation revealed that the Veteran had a normal mouth, head, face, and throat.  A dental examination did not note any missing teeth.  During this examination, the Veteran reported that he did not then have, nor has he ever had, severe tooth or gum trouble, but that he had had a head injury.   

A September 2004 VA examination report notes that the examiner reviewed the Veteran's claim file.  The Veteran reported that he was hit in the chin with a rifle butt.  The examiner noted that the Veteran has no functional impairment or loss of motion of the masticatory function.  He has adequate ridges for dentures and is in the process of having dentures constructed.  There is no limitation of inner incision range of motion and there is no inadequate amount of maxilla or mandibular bone.  The examiner noted that Veteran has no residuals from the fracture and no limitations in any movements in relation to this.       

A VA examination was conducted in May 2010.  The examiner noted a review of the Veteran's claim file.  X-rays of the Veteran were taken.  When asked how his injury in service happened, the Veteran reported that he was knocked out by the butt of a gun, but did not see the person who hit him.  He was told that his jaw was broken, but does not remember having it wired shut or if any teeth were knocked out.  He said he had all of his teeth when he entered service, but does not remember if he had all of them when he left.  He reported he had a few teeth taken out after service through the years.  They were all taken out in 2000.  The examiner noted a review of claim file shows that he had his last two molar teeth removed in 2004.  The examiner noted that the Veteran was hit with a rifle but in 1975, but that there was small laceration and no mention of any injuries to the teeth.  The examiner noted that there is no written information in the claim folder to point out any dental trauma or trauma to the teeth.  The Veteran admits that he does not remember if he had teeth extracted or any form of dental treatment during service.  Thus, the examiner concluded that he could not resolve whether there is a dental injury or fracture related to service without resorting to speculation.   

Because the May 2010 VA examiner concluded that no opinion regarding the etiology of the Veteran's claim could be provided without resorting to speculation, the Board assigns it no probative weight regarding the etiology of the Veteran's claimed disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

To the extent that the Veteran is asserting a continuity of symptomatology, it is noted that he is competent to report observable symptoms such as jaw or tooth pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran is not found to be credible in his assertions that he has experienced a dental disability from service to the present because, during his January 1976 examination, he reported that he did not then have, nor has he ever had, severe tooth or gum trouble and clinical evaluation did not reveal any dental conditions or problems.  Similarly, during his May 2010 VA examination he reported that he did not remember having any dental treatment or teeth removed during service.  Furthermore, the first medical records of symptomatology related to his teeth or jaw is in 1993, which indicates that he had teeth removed comes some 17 years after service.  The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The competent and credible lay evidence of record does not reflect continuity of symptomatology. 

Additionally, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any dental problems is approximately 17 years after the Veteran was discharged from active service.  The passage of 17 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disability because he does not have medical or dental training.  Thus, his opinion is outweighed by the competent evidence of record, which shows that he did not have a dental injury during service and that his dental problems began many years after service.  See Jandreau, 492 F.3d at 1372.   

The preponderance of the evidence is against the claim for residuals of an injury to the left mandible, to include a dental disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 



B.  Skin Disability

The Veteran seeks service connection for a chronic skin rash.  He testified at his November 2009 hearing that his current skin rash is the same one he had in service and contends that it is secondary to his service connected residuals of folliculitis of the neck to include acne of the face and neck, which is currently rated as 30 percent disabling.  

Following separation from service in April 1976, the first medical evidence of record indicating any treatment for, or diagnoses related to a skin condition, excluding residuals of folliculitis of the neck, is a January 1993 Tennessee Department of Corrections examination report, which notes that in response to a question as to whether he has had a skin rash, he reported that he has had dry skin.  A May 1993 private Department of Corrections dermatology report notes that the Veteran had a rash on his penis and upper thighs for 6 months.  An April 2004 VA treatment record notes that the Veteran was given an assessment of serous otitis media and dermatitis.  A May 2004 VA examination report notes that following physical examination, the Veteran was given an assessment of dermatitis.  Finally, an April 2010 VA examination report notes that following a physical examination, the Veteran was given a diagnosis of chronic and recurrent lichen planus.  

Therefore, the competent evidence of record shows that the Veteran currently has a skin disability.  

October 1975 STRs note that the Veteran complained of a rash on his entire body; an impression of severe poison ivy was given.  January 1976 STRs note that the Veteran has complaints of a rash on his face and an assessment of milia was given.  A January 1976 examination report notes that clinical evaluation revealed that the Veteran had normal skin at that time.  March and April 1976 STRs note that the Veteran was treated for acne, folliculitis, and impetigo.  

A May 2004 VA examination report notes that the Veteran's claim file was not available to review.  Following a physical examination, the Veteran was given a diagnosis of dermatitis, etiology unclear; the examiner noted that without the claim file he could make no intelligent decision regarding the etiology of the condition.  An October 2004 addendum opinion by the same VA examiner notes that he reviewed the Veteran's claim file.  STRs show that the Veteran was treated for poison ivy, urticaria, cellulitis, and a rash.  Treatment was symptomatic and apparently effective.  There is also evidence of treatment for acne and folliculitis.  Assessments of acne treated in service and evidence of urticaria, cellulitis, and folliculitis, treated in service without recurrence, were given.  The examiner noted that at that time he saw no serious skin condition.  

Whether the Veteran has a "serious" or minor skin condition currently is irrelevant for purposes of establishing service connection pursuant to 38 C.F.R. § 3.303; thus, the May 2004 VA examination and subsequent October 2004 addendum opinion is of little probative value.  

An April 2010 VA examination report notes that the examiner reviewed the claim file.  The Veteran's lichen planus causes pruritus, dry skin, and changes in skin color.  The condition has been progressive since 1993, and involves the arms, legs, and groin.  Currently the Veteran uses moisturizing cream.  A diagnosis of lichen planus was given.  The examiner opined that the Veteran's chronic, recurrent lichen planus is not caused by, or a result of, his service.  The examiner reported that this condition started, by the Veteran's admission, in 1993.  The condition is not related to his service connected folliculitis of the neck, to include acne of the face and neck, and it is not aggravated by his current service connected skin condition.  There is no evidence of this condition while on active duty and the first evidence of the condition is in 1993.  It is of unknown etiology, but suspected to be an autoimmune disorder.  

To the extent that the Veteran is asserting a continuity of symptomatology, he is competent to report observable symptoms such as a skin rash or itching.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran is not found to be credible in his assertions that he has experienced a skin disability, excluding residuals of folliculitis of the neck to include acne of the face and neck, from service to the present because during his January 1976 examination he reported that he did not then have skin diseases.  Furthermore, during his April 2010 VA examination, the Veteran reported that his current skin disability began in 1993.  Additionally, the first medical records of symptomatology related to a skin disability is in 1993, which comes some 17 years after service.  The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden, 125 F.3d at 1481.  Therefore, the competent and credible lay evidence of record does not reflect a continuity of symptomatology related to a skin disability, excluding residuals of folliculitis of the neck, to include acne of the face and neck.   

The passage of 17 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson, 12 Vet. App. at 459.  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disability because he does not have medical training.  His opinion is outweighed by the competent evidence of record, especially the April 2010 VA examination report, which shows that his current skin disability began many years after service and is unrelated to service and not caused or aggravated by his service connected residuals of folliculitis of the neck, to include acne of the face and neck.  See Jandreau, 492 F.3d at 1372.   

The preponderance of the evidence is against the claim for skin disability, excluding residuals of folliculitis of the neck, to include acne of the face and neck; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


C.  Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD and depression.  He testified during his November 2009 hearing that his depression and PTSD are a result of sexual abuse during service.  

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  

The present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Amendments to 38 C.F.R. § 3.304(f)(4) reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault including, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4). 

Where certain chronic diseases, including psychoses, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a). 

Following separation from service in April 1976, the first medical evidence of record indicating any treatment for, or diagnoses related to, a possible physiatric condition or problem, is a January 1993 Tennessee Department of Corrections examination report noting that clinical evaluation revealed that the Veteran was normal psychiatrically.  During this examination the Veteran reported that he had a history of treatment at a mental health clinical from 1990.  July and December 2004 VA treatment records indicate that the Veteran reported that he was a survivor of childhood and military sexual trauma.  A June 2004 VA examination report notes that, following a physical examination, the Veteran was given a diagnosis of recurrent and severe major depression.  Finally, a May 2010 VA examination report notes that, following a mental status examination, the Veteran was given diagnoses of PTSD and recurrent major depression.  

The competent evidence of record shows that the Veteran currently has an acquired physiatric disability.  

January 1976 STRs note that the Veteran appeared groggy and had slurred speech.  A diagnosis of drug intoxication was given and it was noted that the Veteran has a history of shooting heroin and had two jail terms in the past.  March 1976 STRs note that the Veteran had a hard time breathing and was under supervision at rehab; he admitted to using heroin 3 weeks ago.  A January 1976 examination report notes that clinical evaluation revealed that the Veteran was psychiatrically normal.  During this examination he did report that he then had, or has had, nervous trouble, but did not have depression or excessive worry.  In March 1976 the Veteran was approved for removal from the military due to his excessive drug abuse.  

A June 2004 VA examination report notes that the Veteran was given assessments of recurrent severe major depression and dependent personality disorder.  The examiner opined that the Veteran's major depression is related to his chronic failure experiences in life, health problems, low self esteem, and inability to function independently because of his dependent personality disorder.  The examiner noted that he could find no basis from this interview or the claim file to confirm a service connected disorder.  

A May 2010 VA examination report notes that the Veteran's claim file was reviewed.  The examiner noted that the Veteran denied problematic substance use, but his military records indicate he used intravenous heroin prior to service.  A July 2004 VA treatment record notes that the Veteran endorsed childhood sexual abuse, but he denied such abuse today.  The Veteran reported a drill sergeant sexually abused him.  He did not penetrate him, but "just put his penis on his body until he did his things."  He "beat him like men beat their wives" and on one occasion when he was at the firing range his drill sergeant hit him in the face with his rifle butt and broke his jaw.  When he told his Captain about his sexual abuse, he was discharged.  Diagnoses of major depression and PTSD were given.  The examiner opined that his PTSD is most likely caused by, or a result of, his military sexual trauma and his depression is secondary to his PTSD.  

Any alleged in-service stressors must be supported with credible evidence.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this regard, the Veteran's service treatment and personnel records do not corroborate that he was sexually abused as he alleges.  His personnel records clearly indicate that he was discharged from service due to drug abuse.  His STRs also indicate that he had a substance abuse problem during service.  There are no records from law enforcement authorities, rape crisis centers, hospitals, or physicians; or tests for sexually transmitted disease; or statements from family members, roommates, fellow service members, or clergy indicating that the Veteran's claimed sexual assault occurred.  There are post service VA treatment records and VA examination reports noting that the Veteran reported an in-service sexual assault, however, during his May 2010 VA dental examination the Veteran reported that he did not see the person who hit him with a rifle butt during service, but during his May 2010 VA psychiatric examination he reported that he clearly knew that the sergeant who sexually assaulted him hit him with the rifle butt.  Given these contradicting reports, and the fact that there is no other evidence of record corroborating his claimed stressful events, the Board finds that the Veteran's claimed in service sexual assault is not only not corroborated but, more significantly, is simply not credible.   See YR, 11 Vet. App. at 399 ; 38 C.F.R. § 3.304(f)(4).  Similarly, the Veteran's self-reported lay history, transcribed in some of the post-service medical records, does not constitute competent medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Although the Veteran has been diagnosed with PTSD, his diagnosis is based on his reported uncorroborated history of non-combat stressors.  To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must conform to 38 C.F.R. § 4.125(a), and must be based either on a claim or account of events during demonstrated combat, or on verified stressors.  No probative weight may be assigned to a diagnosis of PTSD based on the Veteran's non-credible account of unverified stressors.  

Similarly, the May 2010 VA examination report finding that the Veteran's PTSD is related to service and his depression is related to his PTSD is based on the inaccurate factual premise that the Veteran experienced an in-service sexual assault.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the May 2010 VA examination report has no probative value regarding the etiology of the Veteran's claimed acquired psychiatric disability.  

Likewise, regarding his claim for an acquired psychiatric disability, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any psychiatric disability is in 1990, which is approximately 14 years after the Veteran was discharged from active service.  The passage of approximately 14 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson, supra.  

To the extent that the Veteran is asserting or implying continuity of symptomatology, he is competent to report observable psychiatric symptoms, such as feeling sad.  Layno, supra.  The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden, supra.  Here such assertions are not found to be credible in light of the normal psychiatric examination in January 1976, and the fact that his January 1993 Tennessee Department of Corrections examination report notes that clinical evaluation revealed that the Veteran was normal psychiatrically and that he reported that he had a history of treatment at a mental health clinic from 1990, rather than since service.  See Id.  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability on a direct or secondary basis and his views are of no probative value.  See Layno, supra.  The Board has found that his assertions that he has suffered from psychiatric symptoms from service to the present to be not credible and that he suffered no traumatic experience in service.  Thus, his opinion is outweighed by the competent evidence of record, which shows that the Veteran had no psychiatric disability or traumatic event or verified stressor during service; that his acquired psychiatric disability, to include PTSD and depression, did not develop for many years after service; and that it has no relationship to his service connected disabilities.  See Jandreau, supra.  

Assuming the Veteran has a qualifying "psychoses," the first contemporaneous medical evidence of diagnosis of it is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim for an acquired psychiatric disability, to include PTSD and depression, to include as secondary to a service connected disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  

III.  Increased Rating for Hearing Loss 

The Veteran seek a compensable evaluation for bilateral hearing loss prior to July 14, 2009, and in excess of 10 percent after July 14, 2009.  

The RO granted service connection for bilateral hearing loss in a June 2000 rating decision, assigning a 0 percent rating effective November 23, 1999, under 38 C.F.R. § 4.85, DC 6100.  Following the March 2005 rating decision on appeal, in a November 2011 rating decision, the RO increased the Veteran's bilateral hearing  loss disability to 10 percent disabling, effective July 14, 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity.  Evaluation of hearing impairment is arrived at by a mechanical comparison of the results of audiometric examination to two tables under 38 C.F.R. § 4.85.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  "Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  

For the Veteran's bilateral hearing loss to receive a compensable rating prior to July 14, 2009, and in excess of 10 percent after prior to July 14, 2009, the evidence must show that the hearing loss rises to the level of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII.  

A September 2004 VA audiological examination reported that the puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
35
35
35
35
Left Ear:
40
40
35
35

The Veteran's average puretone decibel loss was reported as 35 decibels in the right ear and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  A diagnosis was mild sensorineural hearing loss bilaterally was given.

November 2004 VA treatment records indicate that the Veteran has bilateral hearing loss and hearing aids were to be ordered.  

A July 14, 2009, VA audiological examination reported that the puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
35
35
35
35
Left Ear:
30
30
15
20

The Veteran's average puretone decibel loss was reported as 35 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 68 percent in the left ear.  The examiner noted that the Veteran's speech recognition scores are worse then expected considering his puretone testing and he would often not respond; the examiner recommended that only puretone results should be used to rate hearing sensitivity.  A diagnosis of sensorineural hearing loss bilaterally was given.  The examination report also notes that the Veteran complained of a decreased ability to hear and an inability to understand speech over the past several years.  

Prior to July 14, 2009, the audiological findings of record, as applied to 38 C.F.R. § 4.85, Table VI, correspond to, at worst, Level III hearing acuity in the right and Level III hearing acuity in the left ear.  When these two findings are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent. 

After July 14, 2009, the audiological findings of record, as applied to 38 C.F.R. § 4.85, Table VI, correspond to, at worst, Level V hearing acuity in the right and Level IV hearing acuity in the left ear.  Despite the July 2009 VA examiner explicitly stating that the Veteran's speech recognition scores were unreliable due to his poor effort, the RO used these scores to grant the Veteran a 10 percent rating for bilateral hearing loss.  When these two findings are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 10 percent.  Table VIa, which evaluates hearing loss based only on puretone thresholds, shows that after July 14, 2009, the audiological findings of record, as applied to 38 C.F.R. § 4.85, Table VIa, correspond to, at worst, Level I hearing acuity in the right and Level I hearing acuity in the left ear.  When these two findings are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent.  

Nonetheless the Board will not disturb the Veteran's current rating.  

Additionally, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately.  The audiological findings prior to and after July 14, 2009, do not indicate that the Veteran has puretone thresholds at each of the four specified frequencies of 55 decibels or more or a puretone threshold of 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz.  Thus, he has not had an exceptional pattern of hearing impairment for purposes of 38 C.F.R. § 4.86 at any time during the pendency of his appeal. 

The Veteran may genuinely believe that the severity of his hearing loss disability warrants a higher rating and it is acknowledged that the Veteran is competent to report observable symptoms such as a decreased ability to hear.  See Layno, supra.   However, as a layperson, lacking in medical training and expertise, he is not competent to provide an opinion as to whether his hearing loss manifests certain puretone averages or speech discrimination scores as he lacks medical and audiological training.  Thus, his opinion is far outweighed by the detailed findings provided by the VA audiological professional of record, which shows that the Veteran's hearing loss does not warrant an increased rating prior to and after July 14, 2009.  See Jandreau, supra.     

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The most recent July 2009 VA examination notes the functional effects of the Veteran's hearing loss.  

At no time prior to or after July 14, 2009, has the Veteran's bilateral hearing loss disability met or nearly approximated the criteria for a rating in excess of the 0 and 10 percent ratings assigned, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable evaluation for bilateral hearing loss prior to July 14, 2009, and in excess of 10 percent after July 14, 2009, is not warranted.  See Gilbert, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.
If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's bilateral hearing loss.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as a decreased ability to hear, included in the criteria used to evaluate the Veteran's disability.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the medical evidence of record does not demonstrate, nor does the Veteran specifically contend, that his bilateral hearing loss interferes with his ability to work.  Therefore, any inferred TDIU claim is inapplicable in this case. 






ORDER

Entitlement to service connection for residuals of an injury to the left mandible, to include a dental disability, is denied.  

Entitlement to service connection for a chronic skin rash, to include as secondary to a service connected disability, but to exclude residuals of folliculitis of the neck, to include acne of the face and neck, is denied.  

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression, to include as secondary to a service connected disability, is denied.  

Entitlement to a compensable evaluation for bilateral hearing loss prior to July 14, 2009, and in excess of 10 percent after July 14, 2009, is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


